DETAILED ACTION
Claims 50-55, 57-62, and 64-67 are presented for examination.
Claims 50, 57, 61, 64, and 67 are amended.
Claims 1-49, 56, and 63 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) The gateway according to claim 61, wherein the priority control includes: 
determination of a Differentiated Service Code Point (DSCP) 

Response to Arguments
The rejection Applicant's arguments, see Remarks page 6, filed on April 13, 2022, in response to the Final Rejection mailed on January 18, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 50-55, 57-62, and 64-67 (renumbered as claims 1-16) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 50-55, 57-62, and 64-67 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 50, “… add a header of a framing protocol to downlink data … perform priority control … on the basis of identification information, wherein the framing protocol is a protocol used for communication between the base station and the gateway, the protocol not being used for communication between the gateway and the terminal apparatus, … the priority control includes queueing or traffic shaping for the downlink data to which the header is added, and selection of the gateway out of a plurality of gateways” and in combination with other recited limitations in claim 50.

Note that the first closest prior art of record is Fujishiro et al., U.S. Publication No. 2016/0337958, which discloses a base station that transmit the downlink data to which the header is added to a gateway that is used for transmission from the base station to the terminal apparatus through a wireless local area network [fig. 6, 7, 9, paragraphs 0054, 0071]. The cited portions of Fujishiro do not disclose wherein the one or more processors are further configured to execute the instructions to perform priority control on transmission of the downlink data to which the header is added on the basis of the identification information. Therefore, Fujishiro fails to disclose or render obvious the above italic limitations as claimed. 

Note that the second closest prior art of record is Evans et al., (U.S. Publication No. 2013/0343269), which discloses a base station wherein the one or more processors are further configured to execute the instructions to perform priority control on transmission of the downlink data to which the header is added on the basis of the identification information [paragraphs 0053, 0055, 0056, 0059, 0070]. The cited portions of Evans do not disclose the priority control includes queueing or traffic shaping for the downlink data to which the header is added, and selection of the gateway out of a plurality of gateways. Therefore, Evans fails to disclose or render obvious the above italic limitations as claimed.

Note that the third closest prior art of record is Li et al., (U.S. Publication No. 2017/0099625), which discloses a base station wherein  the framing protocol is a protocol used for communication between the base station and the gateway [fig. 4, 5, paragraphs 0076-0078, 0082]. The cited portions of Li do not disclose the priority control includes queueing or traffic shaping for the downlink data to which the header is added, and selection of the gateway out of a plurality of gateways. Therefore, Li fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Fujishiro, Evans, or Li disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 61 and 67, include similar features of claim 50 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469